Citation Nr: 0412650	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-21 864	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an effective date prior to March 13, 2002, for 
payment of Dependents Educational Assistance (DEA) benefits 
pursuant to 38 U.S.C. Chapter 35.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to July 
1979.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  A December 29, 2000, rating decision found the veteran to 
be permanently and totally disabled as a result of his 
service-connected disabilities, effective from June 28, 2000.  
He was notified of this award by VA correspondence dated 
January 10, 2001.

3.  The appellant filed a claim of entitlement to DEA 
benefits on March 13, 2003, requesting benefits for 
coursework at Texas Southern University that began in January 
2003.  

4.  The appellant filed a second claim of entitlement to DEA 
benefits in April 2003, requesting reimbursement of expenses 
incurred while attending coursework at Texas Southern 
University from January 2001 to December 2002.

6.  In April 2003 the RO granted the appellant DEA benefits 
for all enrollments pursued from March 13, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2002, 
for an award of DEA benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
5113 (West 2002); 38 C.F.R. §§ 21.3021, 21.4131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant is the daughter of the veteran.  An electronic 
enrollment certification for the appellant was received by VA 
on March 7, 2003.  The form reported the appellant's 
enrollment in four courses at Texas Southern University.  The 
enrollment was for a period beginning on January 13, 2003, 
and ending on May 10, 2003.  The form was signed by the 
certifying official on March 3, 2003.

A paper copy of VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, for the appellant was 
received at the RO on March 13, 2003.  The application 
indicated that the appellant had been attending college since 
1998.  The appellant was requesting benefits for the same 
January 2003 to May 2003 period as reported on the electronic 
form, although the ending date was listed as May 15, 2003.  
The form was signed by the appellant and dated December 3, 
2002.  The Board notes that the appellant was over 21 years 
of age at the time she submitted her claim.

A second electronic certification was faxed to the RO on 
March 12, 2003.  The electronic form had been printed and 
faxed.  The certifying official had signed the form on 
February 4, 2003.

Associated with the education file is a Report of School 
Contact that is date stamped March 17, 2003.  The form 
reported contact with the same person listed as the 
certifying official on the two previous electronic enrollment 
certification forms discussed above.

A second VA Form 22-5490 was received at the RO on March 18, 
2003.  Although this form was also dated December 3, 2002, it 
appeared to be completed by a different person than the first 
form 22-5490 that had been received by the RO.  In addition, 
there were alterations on the second form that did not appear 
on the form received previously such that the forms were 
clearly not copies of one another.

Also associated with the education file is a Chapter 35 
Eligibility Information Exchange form dated in April 2003.  
The form verified the appellant's relationship to the veteran 
and that basic eligibility for Chapter 35 benefits had been 
established.  In particular the veteran had been found to 
have a permanent and total service-connected disability with 
an effective date of June 28, 2000.  The date of the initial 
rating decision was December 29, 2000.  The date of 
notification of the rating action was January 10, 2001.

The appellant was notified that she qualified for Chapter 35 
benefits by way of an undated letter from the RO.  The letter 
informed the appellant that she had eight years to use her 
benefits from the beginning date as selected by the 
appellant.  She was informed that she could choose from the 
date of June 28, 2000, the date the veteran became 
permanently and totally disabled; or, the date of January 10, 
2001, the date of notification of the rating action; or, any 
date between those two dates.  

The appellant submitted electronic enrollment certifications 
for six separate periods of instruction through her school's 
certifying official in April 2003.  The periods of 
instruction ranged from January 2001 through December 2002.  
The appellant also selected a beginning date of January 10, 
2001, in response to the RO's letter.

The RO acknowledged the submission of the enrollment 
certifications in April 2003.  The appellant's claim for 
benefits was denied because her initial claim was received in 
March 2003, more than one year after her enrollment began on 
January 16, 2001.  Therefore, the RO determined that no 
benefits could be paid prior to "March 13, 2003 [sic]."  

Associated with the education file is a message from the 
Muskogee RO to the RO in Houston, Texas.  The message 
certifies the appellant's entitlement to Chapter 35 benefits 
with an effective date of March 13, 2002.

The appellant submitted her notice of disagreement in May 
2003.  She noted that she had received benefits from March 
13, 2002.  She said that she had filled out her paperwork to 
obtain benefits and had submitted it in December 2002 or 
January 2003.  She said that the date on her application form 
was December 3, 2002.  She felt that the RO had put in the 
wrong date for her effective date and that she should be paid 
benefits from at least January 2002.

The appellant was issued a statement of the case (SOC) in May 
2003.  The issue was identified as whether additional 
benefits could be paid prior to March 13, 2002.  The SOC 
noted that the veteran was rated permanently and totally 
disabled in December 2000.  The appellant's claim for Chapter 
35 benefits was received in March 2003.  The SOC indicated 
that the appellant had to file an original application within 
one year from the date of the rating in order to receive 
retroactive benefits.  Since her application was not received 
until March 2003, Chapter 35 benefits could not be paid prior 
to March 13, 2002.

The appellant's substantive appeal was received in July 2003.  
She argued that she had filled out the correct information 
and had it sent to VA by the certifying official at her 
school.  She said the certifying official had received an e-
mail from VA stating that the submission had been received.

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating for a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2003).

The issue in this case is not whether the appellant is 
eligible for Chapter 35 benefits, as eligibility has been 
established.  Rather, the issue that must be decided in this 
case is the proper commencing date for the award of Chapter 
35 DEA benefits.

The applicable regulations provide that, for the first award 
of Chapter 35 educational benefits, the commencing date of 
the award of educational assistance shall be the latest of:

*  *  *  *  *

(d)(1) (i) The beginning date of 
eligibility as determined by § 21.3041 
(a) or (b) or by § 21.3046(a) or (b), 
whichever is applicable;

(ii) One year before the date of claim as 
determined by § 21.1029(b);

(iii) The date the educational 
institution certifies under paragraph (b) 
or (c) of this section; 

(iv) The effective date of the approval 
of the course, or one year before the 
date VA receives that approval notice, 
whichever is later.

38 C.F.R. § 21.4131(d)(1) (2003).

Subsection (b) of 38 C.F.R. § 21.4131 provides:

(b) Certification by school -- the course 
or subject leads to a standard college 
degree. (1) When the student enrolls in a 
course offered by independent study, the 
commencing date of the award or increased 
award of educational assistance will be 
the date the student began pursuit of the 
course according to the regularly 
established practices of the educational 
institution.

(2) Except as provided in paragraphs 
(b)(3), (b)(4) and (b)(5) of this section 
when a student enrolls in a resident 
course or subject, the commencing date of 
the award or increased award of 
educational assistance will be the first 
scheduled date of classes for the term, 
quarter or semester in which the student 
is enrolled.

(3) When the student enrolls in a 
resident course or subject whose first 
scheduled class begins after the calendar 
week when, according to the school's 
academic calendar, classes are scheduled 
to commence for the term, quarter, or 
semester, the commencing date of the 
award or increased award of educational 
assistance allowance will be the actual 
date of the first class scheduled for 
that particular course or subject.

(4) When a student enrolls in a resident 
course or subject, the commencing date of 
the award will be the date the student 
reports to the school provided that -

(i) The published standards of the 
school require the student to register 
before reporting, and

(ii) The published standards of the 
school require the student to report 
no more than 14 days before the first 
scheduled date of classes for the 
term, quarter or semester for which 
the student has registered, and no 
later than the first scheduled date of 
classes for the term, quarter or 
semester for which the student has 
registered.

(5) When the student enrolls in a 
resident course or subject and the first 
day of classes is more than 14 days after 
the date of registration, the commencing 
date of the award or the increased award 
of educational assistance will be the 
first day of classes.

38 C.F.R. § 21.4131 (b) (2003).

Except in special circumstances, none of which is applicable 
here, before any program of education can be provided, a 
child must have reached their 18th birthday or completed 
their secondary schooling, whichever is earlier.  38 C.F.R. 
§ 21.3040(a) (2003).  The beginning date of a period of 
eligibility for a child, as referred to in 38 C.F.R. 
§ 21.4131(d)(1), is governed by 38 C.F.R. § 21.3041(a) 
(2003).  Generally, the basic beginning date for a child's 
period of eligibility is their 18th birthday or successful 
completion of secondary schooling, whichever occurs first.  
An exception to this date is possible if the effective date 
of the permanent and total disability rating occurs after the 
child has reached 18 but before she has reached 26.  In that 
case, the beginning date of eligibility will be the effective 
date of the rating or the date of notification to the veteran 
from whom the child derives eligibility, whichever is more 
advantageous to the eligible child.  38 C.F.R. § 21.3041 
(b)(2)(ii).

The information provided by the appellant on her VA Form 22-
5490 shows that she graduated from high school in 1998 when 
she was 18 years of age.  She was enrolled at Texas Southern 
University from 1998 until the time of her claim in March 
2003.  The appellant would not be 26 until January 2006.

The appellant's circumstances are such that she would qualify 
for a beginning date of eligibility between June 28, 2000, 
and January 10, 2001, a period after her 18th birthday and 
before her 26th.  This is because the veteran was not rated 
as permanently and totally disabled until December 2000 with 
an effective date of June 28, 2000, and notice of the rating 
action provided on January 10, 2001.  These dates are just as 
noted by the RO when the appellant was first advised that she 
was eligible for Chapter 35 benefits and asked to elect a 
beginning date between June 28, 2000, and January 10, 2001.  
The appellant elected January 10, 2001 as her beginning date.  
The RO notice to the appellant informed her that she could 
not be paid for any training taken before the date she 
selected as her beginning date.

The "date of claim" is defined as the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R. § 21.1029(b) (2003).  In this case, the college 
certifying official sent an electronic certification of the 
appellant's enrollment for the period from January 13, 2003, 
to May 10, 2003.  This form was dated as sent on March 3, 
2003, and received by VA on March 7, 2003.  A VA Form 22-5490 
for the appellant, dated in December 2002, was received at 
the RO on March 13, 2003.  A second electronic certification 
form, dated February 4, 2003, was faxed to a location, 
apparently the RO, on March 12, 2003.

The electronic certification forms are not considered as an 
informal claim for benefits.  See 38 C.F.R. § 21.1029(b).  
The submission, and receipt, of the VA Form 22-5490 
constitutes a formal claim for Chapter 35 education benefits 
for the period from January 13, 2003, to May 10, 2003.  This 
claim was received by the RO on March 13, 2003.

By virtue of the veteran's December 29, 2000, total 
disability evaluation, which was made effective from June 28, 
2000, the appellant became potentially eligible for Chapter 
35 DEA benefits as of June 28, 2000 (eligibility date); 
however she elected the date of notification of January 10, 
2001, as her effective date.  The RO received the appellant's 
application for educational assistance on March 13, 2003, 
(application date).  The appellant's course of study was 
certified by her educational institution as having begun on 
January 13, 2003, (certification date).  The date of approval 
for the course, or notice of the approval, is not of record.  

In addition to the above provisions, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 113, 
114 Stat. 1832 (2000) (codified as amended at 38 U.S.C.A. § 
5113 (West 2002)).  38 U.S.C.A. § 5113 provides in pertinent 
part:

(b)(1) When determining the effective 
date of an award under chapter 35 of this 
title for an individual described in 
paragraph (2) based on an original claim, 
the Secretary may consider the 
individual's application as having been 
filed on the eligibility date of the 
individual if that eligibility date is 
more than one year before the date of the 
initial rating decision.

(2) An individual referred to in 
paragraph (1) is an eligible person who-

(A) submits to the Secretary an 
original application for education 
assistance under chapter 35 of this 
title within one year of the date that 
the Secretary makes the rating 
decision;

(B) claims such educational assistance 
for pursuit of an approved program of 
education during a period preceding 
the one-year period ending on the date 
on which the application was received 
by the Secretary; and

(C) would have been entitled to such 
educational assistance for such course 
pursuit if the individual had 
submitted such an application on the 
individual's eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' means 
the date on which an individual 
becomes an eligible person.

(B) The term 'eligible person' has the 
meaning given that term under section 
3501(a)(1) of this title under 
subparagraph A(i), A(ii), (B), or (D) 
of such section by reason of either 
(i) the service-connected death or 
(ii) service-connected total 
disability permanent in nature of the 
veteran from whom such eligibility is 
derived.

(C) The term 'initial rating decision' 
means with respect to an eligible 
person a decision made by the 
Secretary that establishes (i) service 
connection for such veteran's death or 
(ii) the existence of such veteran's 
service-connected total disability 
permanent in nature, as the case may 
be.

38 U.S.C.A. § 5113 (b) (West 2002)

In this case, the appellant did not file a claim within one 
year of the December 2000 rating decision.  Accordingly, the 
provisions of 38 U.S.C.A. § 5113 are not applicable to 
establish an earlier effective date for the commencement of 
the appellant's award.

The Board notes that the date of approval for the course, or 
notice of the approval, is not of record.  However, this is 
not necessary in this case.  If the date or notice of 
approval was prior to March 13, 2002, it would not allow for 
the establishment of an earlier effective date.  If the date 
of approval were concurrent with, or later than, March 13, 
2002, that date would be the latest, and would result in an 
even later date for the commencement of her award.  This 
would be of less benefit for the appellant.  Further, even if 
notice of approval was received concurrent with, or after, 
March 13, 2002, and the one-year prior period determined 
under 38 C.F.R. § 4131(d)(1)(iv), the appellant would not be 
entitled to an earlier effective date.  She has been given 
the most favorable date for an effective date under the 
regulations.  Education benefits have been paid for all 
periods beginning with March 13, 2002.  

By operation of 38 C.F.R. § 21.4131, March 13, 2002, one year 
prior to the application date, and the latest of the dates 
noted above, is the earliest effective date for the award of 
benefits.  See generally Taylor v. West, 11 Vet. App. 436 
(1998).  The appellant's claim for an earlier effective date 
prior to March 13, 2002, for a grant of Chapter 35 DEA 
benefits is accordingly denied.

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

The appellant has been provided notice of the evidence 
necessary to establish an earlier effective date for the 
award of her Chapter 35 benefits.  Specifically, she has been 
notified that there must be proof of receipt of her claim 
prior to March 13, 2003.

The appellant stated in her substantive appeal that she had 
the school certifying official send the correct information 
on her claim and that the certifying official received an e-
mail from VA stating the information was received.  However, 
the appellant has not provided any evidence that an original 
or a copy of an application for benefits was received prior 
to March 13, 2003.  The certifying official sent a 
certification electronically and by hard copy in March 2003.  
A copy of a second VA Form 22-5490 was received on March 18, 
2003, although it is not clear this was from the certifying 
official.  The certifications did not serve as a claim and 
the date of receipt of the VA Form 22-5490 was later than the 
date of receipt of the first copy.

In any event, the appellant was given notice of what evidence 
she needed to submit to establish an earlier effective date.  
She failed to submit any additional evidence.  

The appellant was issued a statement of the case (SOC) in May 
2003 that provided the pertinent provisions of law and 
regulation.  The SOC detailed the evidence of record and 
addressed the reasons and bases for the denial of an earlier 
effective date for the payment of Chapter 35 benefits. 

The RO also wrote to the appellant and again informed her of 
why she was not entitled to an earlier effective date, based 
on the evidence of record.  She was informed that her claim 
was not received until March 13, 2003, and that benefits 
could therefore not be paid prior to March 13, 2002.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has said 
that she submitted paperwork to her college certifying 
official prior to her effective date.  However, no evidence 
has been provided to VA, from either the appellant or the 
certifying official, to show that a claim was made for 
Chapter 35 benefits prior to March 13, 2003.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).


ORDER

Assignment of an effective date prior to March 13, 2002, for 
payment of Chapter 35 DEA benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



